     Case 8:19-cv-02334-JVS-KES Document 29 Filed 06/26/20 Page 1 of 1 Page ID #:128



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10    James Rutherford,              )                 SACV 19-02334JVS(KESx)
                                     )
11                                   )                 ORDER OF DISMISSAL UPON
                  Plaintiff,         )
12                                   )                 SETTLEMENT OF CASE
            v.                       )
13                                   )
                                     )
14    Lord Shia LLC, et al,          )
                                     )
15                Defendant(s).      )
                                     )
16    ______________________________ )
17
18          The Court having been advised by the counsel for the parties that the above-
19    entitled action has been settled,
20          IT IS ORDERED that this action be and is hereby dismissed in its entirety
21    without prejudice to the right, upon good cause being shown within 45 days, to reopen
22    the action if settlement is not consummated.
23
24    DATED: 6/26/20                                 ___________________________
25                                                      James V. Selna
                                                     United States District Judge
26
27
28
